Wiest, J.
(dissenting). I agree with Mr. Justice Bird, and in support of his opinion cite with approval the following holding of the supreme court of Florida in Tillman v. State, 81 Fla. 558 (88 South. 377):
“An officer without a search warrant, or warrant of arrest, has no right to stop anyone on the public highway, particularly in the nighttime, and demand that he surrender what he has in his possession, or take it from him without his consent.
“The oath of an officer to support, protect and defend the Constitution precludes his seizing property in violation of any provision of the Constitution that ‘the right of the people to be secure in their persons, houses, papers and effects against unreasonable seizures and searches, shall not be violated, and no warrants issued but upon probable cause, supported by oath, or affirmation, particularly describing the place or places to be searched and the person or persons and thing or things to be seized.’ ”
The constitutional provision against unreasonable searches and seizures places restraint upon police officers and guarantees to the people the right of privacy and security with reference to their houses, papers and possessions. Police officers, under the Constitution, may not so act as to render inoperative any of the constitutional provisions- or lessen the security thereby afforded.
Fellows, C. J., and Bird, J., concurred with Wiest, J.
Steeee, J.
I am unable to agree with the con*427elusions reached by Justice Bird. The testimony in this case supports a lawful arrest and seizure. When the sheriff went to defendant’s car and asked, or demanded, admittance he had reasonable grounds to not only suspect but to believe him guilty of having committed a felony.
“Any constable or sheriff may arrest any person whom he suspects, on reasonable grounds, of having committed a felony, whether in fact a felony has been actually committed or not.” Tiffany’s Criminal Law, p. 92.
“Actual cause for apprehension is held to be a prerequisite in some cases; that is, a crime committed and reasonable ground to believe that the person sought to be apprehended committed the offense. When these conditions exist, the law clothes any person with power to apprehend and hold the party until a warrant can be obtained; but the better opinion, supported by the weight of authority, is to the effect that an officer may apprehend without a warrant any person whom he has reasonable grounds to suspect has committed a felony, whether any felony has, in fact, been committed by the person apprehended, or by another, or not.” 1 Wharton’s Criminal Procedure (10th Ed.), p. 71.
There is undisputed testimony in the record, entirely independent of that procured by the sheriff in his search and seizure, that, on December 4, 1920, defendant drove into Howell from Detroit with a quantity of whisky in a Packard car, accompanied by two men named Gray and Johnson, first stopping in front of a restaurant where the two men with him got out of the car and went in, after which the car moved from that locality. Gray, who apparently had some knowledge of names and places in Howell, then started out, accompanied by Johnson, to market some of the liquor and visited a number of places, amongst others Young’s meat market, as to which he proved to be laboring under a misapprehension, for he confided to *428Young that “he, was sent over by Wilson & Pettibone” who thought Young “might buy some of the good stuff he had” which he classified as “genuine whisky.” After listening to his proposal Young declined to become a customer and after he was gone lodged a complaint with the sheriff’s office. The under-sheriff received the communication and started out to investigate, first going to Young’s meat market where he obtained a description of Gray and information that the three men had come into Howell in a Packard car. Failing to find the car where he had been told it was parked, he returned to the jail and told the sheriff what he had learned. They then started out together to find the car or the parties, but were unsuccessful for some time. While they were yet searching, a Packard car was driven past where the under-sheriff stood and a man standing by his side said, “there is that car.” He watched it stop and saw one man alight, sent for the sheriff and showed him where it was standing, then followed the man who alighted from the car until he joined Gray whose description he had and they started towards the car, when he arrested them.
The sheriff testified the under-sheriff on his return from Young’s informed him “that there were three fellows in town with a Packard ear offering booze for sale and had been in the meat market of Mr. Young offering to sell him some,” answering in part as follows:
“Q. On direct-examination you stated the only description you had of these men was that there were three men in a Packard car?
“A. Yes.
“Q. On that information you went over and arrested these men?
' “A. No.
“Q. What further information did you have?
“A. Under-sheriff, two officers from Corunna. *
*429“Q. The information upon which you located this car was merely the fact it was a Packard?
“A. No, sir; it was shown to me by under-sheriff and two other fellows.” * * *
Redirect:
“Q. Can you tell the court what that information was and what it consisted of?
“A. They had seen men in Packard car on north Michigan avenue, near Bill Brooks’. It was a 1916 Packard and 7 passenger. Said one man was in the car and two by the side of it when he saw it.”
In answer to an inquiry by the court he said of his. reason for arresting defendant:
“He was reported to us as selling liquor. We had. two complaints. The under-sheriff came to me, told me this man was in town selling liquor, told me where he got his information, and we searched upon the streets for some little time before we found the car. Mr. Teeple (the under-sheriff) found the car first and showed it to me. * * *
“Q. Then, as I understand you, at the time you made this arrest of respondent, you had information that led you to believe he had committed a felony?
“A. We did.”
That defendant was committing a felony upon a public highway in a city within the county of which he was sheriff and complaint had been made to him, is undisputed. The nature and source of information which came to him upon that subject justified him in believing it and apprehending defendant without a warrant, on “reasonable grounds to suspect” him guilty of committing a felony.
It is also urged that the search and seizure was unlawful because made before the arrest, in support of which counsel point out that in concluding his account of that event the sheriff testified as follows in the preliminary examination (returned as a part of the record):
*430“I asked him for his key. He brought out a key that failed to open these suit cases. Then he commenced to ask me to get in the car, in the back seat, wanted me to get in with him. I told him to open the suit case. He did (not?) do it. I jerked one open, pulled out a quart and said! T guess that will do, you can consider yourself under arrest/ Got in the car with him, started for the jail.”
When he searched the car it was on the street in front of Adams & Linn’s store, with the curtain fastened down. He found four suit cases in it, two empty and two containing 20 quarts of whisky. On the trial he testified of the transaction as follows:
“I asked Mr. DeCesare to open up the car. He wanted to know who I was. I told him I was the sheriff. He opened the door. I went in.
“Q. State whether or not you arrested the respondent, at that time?
“A. Yes, sir. * * *
“Q. Upon arresting the respondent, Mr. DeCesare, what did you do then?
“A. Search the car—
“Q. Tell the jury what you did from the time—
“A. I stood right on the side of the car at that time, after I could reach in, I stood on the side of the car and he opened up the back door, I could look through the curtain, I see these suit cases in there. After I opened the door I asked him what he had in those suit cases. He said, ‘nothing/ I lifted over the first two, they were both empty. I came to the next one, it was full of something. It was locked. I asked him if he had the key to it. He felt around in his pockets and pulled out a bunch of keys. They would-n’t open it. He was delayed somewhat in opening it. I pulled one of them open, found one of them full of liquor, marked ‘Whisky/
“Q. What did you do after that?
“A. Got into the car, told him to drive around to the jail. * * * He wanted me to take some money and let him go.”
Later in his examination he was asked by the court and answered:
*431“Q. As I understand you, you arrested him before you made any search?
“A. Yes, sir, arrested him on sight.”
With the question squarely put to him he twice testified positively that he made the arrest first. But be that as it may, taking into consideration all the circumstances attending this search and seizure, it was not in contemplation of the language of the Constitution unreasonable or unlawful. This case is controlled in principle by People v. Chyc, 219 Mich. 273, and People v. Case, ante, 379.
The conviction will stand affirmed.
McDonald, Clark, Sharpe, and Moore, JJ., concurred with Steere, J.